Third District Court of Appeal
                               State of Florida

                        Opinion filed December 19, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D17-2391
                         Lower Tribunal No. 15-13914
                             ________________


             Westchester Fire Insurance Company, LLC,
                                    Appellant,

                                        vs.

                           Kesoki Painting LLC,
                                    Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Eaton & Wolk, PL, and Douglas F. Eaton, for appellant.

     Taylor Espino Vega & Touron, P.A., and Daniel R. Vega and Vanessa A.
Van Cleaf, for appellee.


Before SUAREZ, LOGUE, and LINDSEY, JJ.

      SUAREZ, J.

      In this companion case to 3D16-2523, Westchester Fire Insurance Company,

LLC, appeals from a final judgment awarding attorney’s fees in favor of Kesoki
Painting, LLC. “The standard of review for an award of prevailing party attorney

fees is abuse of discretion.” Shands Teaching Hosp. & Clinics, Inc. v. Mercury

Ins. Co. of Florida, 97 So. 3d 204, 213 (Fla. 2012). However, Westchester failed

to include a hearing transcript. “Without a transcript of the hearing, our review is

limited to errors appearing on the face of that judgment.” Pazouhandeh v. Salgar

Const. Co., 112 So. 3d 151, 152 (Fla. 5th DCA 2013). We find no such errors here

on the face of the trial court’s detailed and well-written order. Accordingly, we

affirm.

      Affirmed.

    ANY POST-OPINION MOTION MUST BE FILED WITHIN SEVEN
DAYS. A RESPONSE TO THE POST-OPINION MOTION MAY BE
FILED WITHIN FIVE DAYS THEREAFTER.




                                         2